U.S. Bank, N.A. as Trustee for
                                                                    Citigroup Mortgage Loan
                                                                  Trust, Inc. 2006-HE3, Asset-
                                                                      Backed Pass-Through
                                                                    Certificates Series 2006-
                                                                         HE3Appellee/s

                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 14, 2015

                                     No. 04-15-00546-CV

                               Juanita Gonzales GARCIA, et al.,
                                          Appellants

                                               v.

 U.S. BANK, N.A. AS TRUSTEE FOR CITIGROUP MORTGAGE LOAN TRUST, INC.
 2006-HE3, ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2006-HE3,
                                 Appellee

                 From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2015CV01889
                        Honorable Timothy Johnson, Judge Presiding


                                        ORDER

        On October 2, 2015, after the notice of appeal filing fees remained unpaid, we ordered
Appellant Juanita Gonzales Garcia to show cause in writing by October 12, 2015, that the filing
fees have been paid. The fees were paid on October 13, 2015; our October 2, 2015 order is
satisfied.
       We reinstate the appellate timetable. Appellant’s brief is due on October 23, 2015.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of October, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court